Citation Nr: 0824923	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-29 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to October 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for a bilateral 
hearing loss disability with an initial disability rating of 
0 percent, and an effective date of February 19, 2004.  

A hearing was held in November 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In July 2007 the Board remanded the veteran's claim so that 
current treatment records could be obtained and so that the 
veteran could be afforded a VA audiology examination.  


FINDING OF FACT

Audiometric testing reveals Level I hearing acuity in the 
right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.85, Diagnostic Code (DC) 6100 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now service-
connected bilateral hearing loss disability is a "downstream" 
issue.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by 
Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in a March 2004 letter and post-adjudication 
notice by letters dated in March 2006 and October 2007.  The 
veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran audiological 
examinations and opinions as to the nature and severity of 
his bilateral hearing loss disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records, including those records 
referred to in the Board's July 2007 Remand, relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks a compensable evaluation for his bilateral 
hearing loss disability.  At his November 2006 hearing the 
veteran testified that his hearing loss should be rated 
higher than zero percent because he has to listen to the 
radio and watch television at volumes which his family and 
friends find to be excessively loud.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2007).  
Average pure tone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Pure tone 
threshold average" as used in Tables VI and VIa, is the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

The RO granted service connection for a bilateral hearing 
disability in June 2004, assigning a 0 percent rating with an 
effective date of February 19, 2004.  To receive a 
compensable evaluation for bilateral hearing loss the 
evidence must show that the hearing loss rises to the level 
of severity proscribed in 38 C.F.R. § 4.85, DC 6100, Table 
VII.

A May 2004 VA audiological examination reported that the pure 
tone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
30
40
65
60
Left Ear:
35
60
65
60

The veteran's average pure tone decibel loss was reported as 
49 decibels in the right ear and 55 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The veteran's claim file was reviewed by the examiner and the 
pertinent diagnosis was mild sensorineural loss 500 to 2000 
Hz and moderately severe sensorineural loss at 3000 and 4000 
Hz in the left ear and mild sloping to moderately severe 
sensorineural loss 500 to 4000 Hz in the right ear.

A November 2005 VA audiological examination reported that the 
pure tone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
25
40
55
55
Left Ear:
25
50
55
55

The veteran's average pure tone decibel loss was reported as 
44 decibels in the right ear and 46 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The veteran's claim file was not available to the examiner 
and the pertinent diagnosis was bilateral mild to moderate 
sensorineural hearing loss above 1000 Hz.

A November 2007 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
35
50
65
60
Left Ear:
40
70
65
65

The veteran's average puretone decibel loss was reported as 
53 decibels in the right ear and 60 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  
The veteran's claim file was reviewed by the examiner and the 
pertinent diagnosis was bilateral mild sloping to moderately-
severe sensorineural hearing loss 500 to 4000 Hz.

VA audiological treatment reports dated in November 2005, May 
2006, and December 2007, indicate that the veteran uses 
hearing aids.
The May 2004 findings, as applied to 38 C.F.R., § 4.85, Table 
VI, correspond to Level I hearing, bilaterally.  The November 
2005 findings, as applied to 38 C.F.R., § 4.85, Table VI, 
correspond to Level I hearing, bilaterally.  The November 
2007 findings, as applied to 38 C.F.R., § 4.85, Table VI, 
correspond to Level I hearing in the right ear and Level III 
hearing in the left ear.  When the findings of each of the VA 
audiological examinations are applied to the criteria set out 
in 38 C.F.R., § 4.85, Table VII, they each yield disability 
ratings of 0 percent.  

In numerous documents of record the veteran states the 
severity of his hearing loss merits monetary compensation.  
The veteran is competent to report the symptoms that he has 
experienced, but he is not competent to offer an opinion as 
to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions and VA audiological treatment reports have 
been considered they do not outweigh the medical evidence of 
record, notably the VA audiological examination reports, 
which show that the criteria for a compensable bilateral 
hearing loss disability rating have not been met.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.85, DC 6100.

As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 30, 40 percent, etcetera) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a compensable initial rating 
is not warranted.   See Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At no time since the effective date of service connection, 
February 19, 2004, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 0 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5; see also 
Fenderson v. West, 12 Vet. App. at 126-27.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  
Likewise, the veteran does not have an exceptional pattern of 
hearing impairment as defined in 38 C.F.R. § 4.86.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


